MEMORANDUM **
Eugenio Ruiz Castro and his wife, Bertha Ruiz Ortega, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ denial of their motion to reopen removal proceedings pursuant to 8 C.F.R. § 1003.2. They contend that the Board erred in concluding that their new evidence was insufficient to establish a prima facie showing of exceptional and extremely unusual hardship to a qualifying relative and eligibility for cancellation of removal. Respondent contends that pursuant to 8 U.S.C. § 1252(a)(2)(B)(i) we lack jurisdiction to review the Board’s decision denying the motion to reopen on the basis of a discretionary hardship determination. See Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006). The petitioners argue that their new evidence of their daughter’s newly diagnosed animal phobia was not cumulative. This evidence, however, was directed at the same basis for relief as the originally submitted evidence of the daughter’s fear of animals. We therefore lack jurisdiction over the petition for review. See id. at 601-02.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.